* Case 3:20-cv-03603-MAS-LH ument 3. Filed 05/26/20 PattdstitésRagadD: 146

Doc |
itl OU UTA A cour
Oo 9 9 =5 DISTRICT OF NEW JERSEY o

Plaintiff
CITIZENS BANK N.A.
vs DOCKET NO. 3:20-CV-03603-MAS
Defendant
335 NEW ROAD LLC, ET AL
AFFIDAVIT OF SERVICE

(for'use by Private Service}

Person to be served: 335 NEW ROAD LLC

ATTN: RIVKA STEINER Cost of Service pursuant to R4:4-30
Address:
78 THROOP AVENUE . $

BROOKLYN NY 11206

 

Attorney:
STRADLEY RONON STEVENS & YOUNG :
2005 MARKET STREET SUITE 2600 ~
PHILADELPHIA PA 19103 :
Papers Served:
SUMMONS IN A CIVIL CASE, COMPLAINT WITH EXHIBITS,

Service Data:

 
  

\
Served Successfully x Not Served Date: & Attempts:

é f
Delivered a copy to him/her personally Name of Person Served an relationship/title

_____ Left a copy with a competent household /, SKA wid we. é
eee rf J _

member over 14 years of age residing therein at place of abode.

Left a copy with a person authorized to accept
service, e.g. managing agent, registered agent, etc.

 

 

e

Description of Person Accepting Service:

nae) FAO worn: 55, wean 9/40 rae Dhoiog) so Fernake race: her ,

Non-Served:

( } Defendant is unknown at the address furnished by the attorney
{ ) All reasonable inquiries suggest defendant moved to an undetermined address
{ ) No such street in municipality

 

 

 

 

 

(_ ) No response on: Date Time
Date Time
Date Time
( ) Other: Comments or Remarks
« dwihe bdo, Here us
Subscribed and Sworn to is tim ig service a «competent adult not having ¢ a direct
day of Yo interest in the litigation. | declare under penalty

of perjury that the foregoing is true and correct.

yl fod w/ Ii [p-0 0

   

 

 

  
  

Notary Signature Signature Tprocess: Server Date /
DGR LEGAL, INC. Work OrderNo. 500995
1359 Littleton Road, Morris Plains, NJ 07950-3000 .
"8524 (973) 403-1700 Fax (973) 403-9222 File No. 184880-0216

: } swohmand Snag
Cornmissic on ‘bane 3 duly 6, 20
Case 3:20
Case 3:

-Cv-03603-MAS-LHG Document 3 Filed 05/26/20 Page 2 of 2 PagelD: 147
20-cv-03603-MAS-LHG Document 2 Filed 04/03/20 Page 1 of 2 PagelD: 144

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

CITIZENS BANK, N.A.,
Plaintiff

V. SUMMONS IN A CIVIL CASE

335 NEW ROAD, LLC, ET AL.,
Defendant
CASE
NUMBER: 3:20-CV—-03603—MAS-LHG

TO: (Name and address of Defendant):

335 New Road LLC

Attn: Rivka Steiner

78 Throop Avenue
Brooklyn, New York 11206

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it)
—— or 60 days if you are the United States or a United States Agency, or an office or employee of
the United States described in Fed. R. civ. P. 12 (a)(2) or (3) -~ you must serve on the plaintiff
an answer to the attached complaint or a motion under rule 12 of the Federal Rules of Civil
Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose
name and address are:

Daniel Pereira

Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia PA 19103

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

s/ WILLIAM T. WALSH
CLERK

 

 

ISSUED ON 2020-04-03 14:28:56, Clerk
USDC NID
